office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b06 jaspitzer postf-106231-07 uilc date june third party communication date of communication month dd yyyy to associate area_counsel san diego large mid-size business attn robert cudlip from susan t mosley senior technician reviewer branch procedure administration ------------------------------------------------------------ subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend year a ------- year b ------- year c ------- date -------------------------- date --------------------------- law and analysis this memo responds to your request for assistance in determining whether estoppel applies in this case the basic facts here are that the taxpayer executed forms 870-ad for its year a through year c taxable years on date the agreements made no specific reservation of any issues on date the taxpayer filed amended tax returns on which they claimed certain research credits and r d deductions under sec_41 and sec_174 respectively as well as deductions for certain lease interest_expenses for each of the year a year b and year c tax years these claimed postf-106231-07 deductions result in refunds for each tax_year in opposing the taxpayer’s refund claim you wish to know whether a form 870-ad can bar a subsequent claim_for_refund and whether equitable_estoppel bars the taxpayer’s refund claim in addition through subsequent correspondence you have questioned whether quasi-estoppel also known as the duty_of_consistency may apply in this case to prevent the refund claims a form 870-ad does not bar a subsequent claim_for_refund in the ninth circuit a form 870-ad is not a closing_agreement and cannot bind the taxpayers with finality while some federal courts have found that a form 870-ad still may prevent a taxpayer from later filing a claim_for_refund in this case the taxpayer is domiciled in the ninth circuit where a form 870-ad alone is not a bar to a subsequent claim_for_refund in the case cited by the taxpayer in its responses to the several idrs 826_f2d_896 9th cir the court was clear in stating that standing alone the form 870-ad should not estop the executing taxpayer from seeking a refund where a taxpayer takes action contrary to the agreed terms of a previously executed form 870-ad the service’s only recourse is to assert that due to additional factors the taxpayer should be estopped from doing so equitable_estoppel does not apply in this case what is less clear is the applicability of equitable_estoppel against a taxpayer that has executed only a form 870-ad the court in whitney declined to address that issue since it required a fact-intensive analysis and instead remanded the case based on the facts we have reviewed in this case equitable_estoppel does not apply equitable_estoppel prevents any party from profiting from an action that induced reliance in another party the elements of estoppel are as follows there must be false representation or wrongful misleading silence the error must originate in a statement of fact not in an opinion or a statement of law the one claiming the benefits of estoppel must not know the true facts and that same person must be adversely affected by the acts or statements of the one against whom an estoppel is claimed whitney f 2d pincite fn citing 439_f2d_1365 2d cir 355_f2d_761 10th cir these are also the accepted elements of equitable_estoppel used by the tax_court 67_tc_612 there are certain circuits that have held that a form 870-ad can equitably estop a taxpayer from claiming a refund 988_f2d_454 3d cir 763_f2d_818 6th cir 516_f2d_560 2d cir 500_f2d_998 7th cir 255_f2d_193 8th cir 250_f2d_753 5th cir in these cases the courts have generally found that there was some form of misrepresentation by the taxpayer in claiming a refund based on an issue that was resolved in the form 870-ad postf-106231-07 as applied to this case according to the facts provided by the taxpayer in its responses to the idrs the misrepresentation element of the widely-accepted equitable_estoppel analysis is lacking where a form 870-ad is not in and of itself binding as whitney clearly states failure to abide by its prohibition against refund claims is not misrepresentation see whitney f 2d pincite where the ninth circuit in looking at the bare facts before it stated in dicta that the government can point to no false representations since form 870-ad alone will not suffice by the taxpayers which would justify application of the doctrine_of equitable_estoppel in this case there are similar facts since there are only the forms 870-ad to rely upon and the information relating to the credits and deductions now giving rise to the refund claim was not discovered by the taxpayer until after the forms 870-ad were executed the basis of the refund claims did not form part of the issues settled by the form 870-ad which distinguishes this case from those cases where courts have found basis for equitable_estoppel the duty_of_consistency does not apply in this case the duty_of_consistency or quasi-estoppel is a form of equitable_estoppel that has been narrowly tailored to apply to taxpayers actions in cases arising under federal tax laws see 532_f2d_809 2d cir 495_f2d_211 8th cir 103_tc_525 aff’d 100_f3d_778 10th cir 72_tc_807 aff’d 656_f2d_483 9th cir hollen v commissioner tcmemo_2000_99 aff’d 25_fedappx_484 8th cir hughes and luce l l p v commissioner tcmemo_1994_559 aff’d 70_f3d_16 5th cir nov see generally mertens the law of federal income_taxation the author provides a general discussion of the duty_of_consistency as compared with other equitable doctrines steve r johnson the taxpayer s duty_of_consistency tax l rev the article examines the use of the duty_of_consistency by the service and the associated jurisprudence the duty_of_consistency has been developed by the courts into a doctrine with more simplified applicability than equitable_estoppel where a taxpayer takes a defined position on an issue in one tax_year or makes a representation to the service the duty_of_consistency prohibits the taxpayer from taking a different position on that same issue regarding a later tax_year or the same tax_year at a later time particularly where the service would be prevented from recalculating or reassessing tax_liability stemming from the earlier year due to statutes of limitation there are only three commonly cited elements to the duty_of_consistency taxpayer s representation or reporting of an item for federal_income_tax purposes in one year service s acquiescence to or reliance on that representation or report for that year and taxpayer s attempts to change that representation or report in a subsequent year after the expiration of the period of limitations with respect to the tax_year at issue where such change is to the detriment of the service 461_f3d_1080 9th cir noticeably the duty_of_consistency does not require that there be a false representation postf-106231-07 or misleading silence instead as in the cases you have cited in correspondence the ninth circuit has long applied a loose standard based primarily on the principle that no one shall be permitted to found any claim upon his own inequity or take advantage of his own wrong 231_f3d_541 9th cir quoting r h stea291_us_54 in looking at both the formal elements of the duty_of_consistency and the underlying principle as expressed by both the supreme court and the ninth circuit that doctrine does not apply in this case the nature of the representations made and the manner in which the taxpayer has acted do not conform to the required elements of the duty_of_consistency or the manner in which it is meant to be used specifically we are concerned that the representation or report to the service such as is required to apply the duty_of_consistency is not sufficient here the taxpayer executed forms 870-ad that contained no claims for credits or deductions for research expenses or for deductions from interest payments at the time of the execution these claims were not under consideration by either party to date the service has not claimed that the taxpayer was aware that there was a reasonable possibility that such claims would be viable for the tax years at issue the absence of a claim for deduction or a credit is not equivalent to a representation that such claim does not exist at most it is a representation that there is not sufficient information to support such a claim at the time the representation is made we understand that it was only after the execution of the agreements that the taxpayer obtained enough information to determine that such claims were potentially applicable for those tax years this is in keeping with the underlying premise of amended returns in general-- that there are instances in which taxpayers discover information that supports a tax position different from one stated on an initial return as the availability of forms for filing amended returns seems to indicate the service allows original positions to be adjusted to conform to newly discovered facts since the relevant courts are clear that a form 870-ad is no impediment to filing a refund claim there is no other procedural or policy basis to support a bar on the filing of an amended_return furthermore the facts in this case are not aligned with the facts of prior cases in which the duty_of_consistency was imposed upon a taxpayer in that they do not give the appearance that the taxpayer is taking advantage of the service by changing a fundamental representation in prior cases such as janis estate of ashman and others already cited the taxpayers all made representations relating to a tax characteristic such as characterization of a person as owner of an asset rather than lessor or the undervaluation of stock held by an estate in these instances the representation made then subsequently changed is directly related to the tax in 100_f3d_778 10th cir the court mentioned that there was a divergence amongst the courts nationwide in their approach to the elements of the duty_of consistency- with certain courts retaining the element of false representation or misleading silence akin to equitable_estoppel and the others using the simplified elements discussed above the ninth circuit has clearly taken the latter position janis f 3d pincite postf-106231-07 consequences for the taxpayer essentially these representations relate to what a taxpayer is or what an asset is for tax purposes in contrast in this case the representation alleged to have been made by the taxpayer is that no further claims would be made that could lead to a refund a refund claim in this instance is only indirectly related to the tax consequences for the taxpayer because although the statute_of_limitations on assessment has run the service may still evaluate the merits of the refund claims for the tax years at issue this representation is related thus to what the taxpayer will do regarding its taxes not what it or a tax item is as far as tax treatment is concerned as such the silence of the forms 870-ad on the issues of claims for refund based on certain deductions and credits that were not under consideration at the time of execution is not a representation that can bind the taxpayer under the duty_of_consistency this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
